Citation Nr: 1539830	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-44 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative hypertrophic change at C4-5.

2.  Entitlement to a disability rating in excess of 30 percent for residuals of a superior labral anterior posterior (SLAP) tear of the right shoulder with impingement and acromioclavicular arthrosis.

3.  Entitlement to a disability rating in excess of 10 percent prior to October 17, 2014, and a rating in excess of 30 percent since then for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990, November 2001 to June 2002, and March 2003 to July 2003, with periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of those proceedings is of record.

When these matters were initially before the Board in August 2014, the Board denied a rating in excess of 20 percent for degenerative changes of the cervical spine and a rating in excess of 30 percent for residuals of a SLAP tear.  The Board also remanded the issue of an increased rating for migraine headaches. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a June 2015 order, granted the parties' joint motion for remand, partially vacating the Board's August 2014 decision and remanding the case for compliance with the terms of the joint motion.  In the joint motion for remand, the parties determined that the Board had not adequately addressed extra-schedular consideration with respect to the cumulative impact of the Veteran's combined disabilities, as the issue of an increased rating for migraine headaches was on remand and undergoing further development.  The requested development on the issue of migraine headaches has been completed and the issue has returned to the Board.  Thus, the Board may proceed with its analysis of the issues.  


FINDINGS OF FACT

1.  The Veteran's degenerative hypertrophic change at C4-5 is productive of pain on movement and restricted range of motion.

2.  Even considering the Veteran's pain and corresponding functional impairment, the credible evidence of record indicates that the degenerative hypertrophic change at C4-5 does not limit forward flexion of his cervical spine to 15 degrees and does not manifest ankylosis.  

3.  The Veteran's residuals of a SLAP tear of the right shoulder with impingement and acromioclavicular arthrosis is productive of pain and limitation of motion.

4.  Even considering the Veteran's pain and corresponding functional impairment, residuals of a SLAP tear of the right shoulder do not limit his arm motion to 25 degrees from his side and there is no evidence of ankylosis of the scapulohumeral articulation or other impairment of the humerus.

5.  Prior to October 17, 2014, the Veteran's tension headaches were not productive of characteristic prostrating attacks occurring on an average once per month.  

6.  Since October 17, 2014, the Veteran's tension headaches have not been productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for degenerative hypertrophic change at C4-5 have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for a disability rating in excess of 30 percent for residuals of a SLAP tear of the right shoulder with impingement and acromioclavicular arthrosis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

3.  Prior to October 17, 2014, the criteria for a disability rating in excess of 10 percent for migraine headaches were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, Diagnostic Code 8100 (2015).

4.  Since October 17, 2014, the criteria for a disability rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, Diagnostic Code 8100 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice should be provided prior to the initial unfavorable decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Claims for an increased rating require notice that, in order to substantiate the claim, information and evidence must be provided demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  The claimant should also be notified that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes and an effective date will be assigned.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit that are relevant to establishing entitlement to increased compensation.  38 U.S.C.A. § 5103(a); See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

September 2007 and May 2009 letters, sent prior to the initial unfavorable rating decisions, provided the Veteran with appropriate notification.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any outstanding records that have not been obtained.  

In August 2014 the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA solicited lay information from the Veteran regarding his headaches, obtained VA treatment records generated since July 2013 and provided the Veteran with a new VA examination in October 2014.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran also underwent VA examinations in December 2007, October 2008 and July 2012.  The Board finds these examinations to be adequate, in sum, to evaluate the impact of the Veteran's disabilities on his earning capacity as the effects of the conditions have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Veteran does not report that his neck, shoulder or headache conditions have worsened since the most recent applicable VA examinations, thus, a remand is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83   (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Veteran has also been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ noted the elements that were required to substantiate the claims for benefits and solicited information regarding the Veteran's symptoms and the impacts of the Veteran's conditions.  In addition, the VLJ sought to identify pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

II.  Law

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

1.  Degenerative Hypertrophic Change at C4-C5

The Veteran is currently in receipt of a 20 percent disability rating for degenerative hypertrophic change at C4-5, evaluated for VA purposes as cervical strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013); see also Diagnostic Code 5003.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2013).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In September 2007, the Veteran complained of severe neck pain.  X-rays showed an anterior spur at C4-C5 and minimal narrowing at C7-T1.

In October 2007 the Veteran complained of constant neck pain whenever he turned or raised his head.  He stated that the pain was in the left side of his neck down to the top of his left shoulder and that it prevented him from doing chores and caused him to be depressed.

December 2007 imaging reports showed the Veteran having normal alignment with spondylosis at C4-C5 and no other skeletal lesions.  The assessment was degenerative joint disease. 

At his December 2007 VA examination the Veteran reported stiffness, limited movement, headaches and constant sharp pain.  The Veteran reported taking methocarbamol for pain and denied any incapacitation, stating that he could function with medication.  The VA examiner observed no evidence of radiating pain, muscle spasms, intervertebral disc syndrome (IVDS) or ankylosis, although the Veteran was tender at the base of his neck.  Range of motion (ROM) testing resulted in forward flexion to 45 degrees, extension to 10 degrees, lateral flexion to 30 degrees bilaterally, right rotation to 60 degrees and left rotation to 65 degrees.  Although the examiner notes that motion was limited by pain, weakness, fatigue and incoordination after repetitive use, he also states that the joint function was not limited. 

In October 2008 the Veteran underwent a neurological examination.  Imaging showed no changes since the previous examination.  ROM testing showed forward flexion was to 45 degrees without pain, extension to 20 degrees with pain at 10 degrees, lateral flexion to 20 degrees bilaterally and rotation to 60 degrees bilaterally.  The examiner noted mild soreness and mildly reduced sensation (10-25%) in the left C8 distribution.  The examiner's impression was pain and soreness in the neck, with evidence of minimal cervical radiculopathy on the left that did not appear to be adding significantly to the disability caused by neck pain.  

On the same day the Veteran underwent a spine examination.  The Veteran reported stiffness and neck pain that occasionally wakes him up but no arm symptoms.  The examiner noted the Veteran's neck pain radiated to the top of the left shoulder and observed the Veteran to be incapable of forward flexion, capable of extension to 20 degrees, rotation to 15 degrees bilaterally and lateral flexion to 10 degrees bilaterally.  However, the examiner noted that the Veteran's observed ROM was totally inconsistent with his history and the findings of the rest of the examination. 

In May 2009 the Veteran was involved in a motor vehicle accident which aggravated his neck pain. 

November 2009 ROM testing conducted by the Veteran's physical therapist indicated flexion limited by 30 percent, extension neutral, rotation limited by 30 percent bilaterally and lateral flexion limited by 40 percent.  Strength and sensation were noted to be normal.

In May 2010 the Veteran was assessed with Cervical Paraspinal Myofascial pain.

At examination in July 2012, he complained of stiffness, pain and decreased ROM.  He reported that his neck pain awakens him at night but that he suffers no flare-ups.  The examiner found no radiculopathy or IVDS and no other neurologic symptoms.  Upper extremity strength, sensory and reflex test results were all normal.  Cervical ROM testing revealed flexion limited to 0 degrees, extension to 15 degrees, lateral flexion to 10 degrees bilaterally, and rotation to 15 degrees bilaterally.  No evidence of pain on motion or limitation of motion on repetition was noted.  The examiner stated however, that the ROM test results were totally inconsistent with the rest of the exam and x-rays, noting that the Veteran was rotating his neck to 45 degrees prior to the test but then could only rotate to 15 degrees bilaterally during the test.  Ultimately the examiner found no major change since the 2008 VA examination.  The examiner diagnosed degenerative disc disease of the cervical spine and opined that the Veteran's neck condition produced no functional limitation and would have no impact on his ability to work. 

At his March 2014 Board hearing the Veteran testified that he suffers a sharp, excruciating knife-pinge pain periodically throughout the day that limits what he can do.  He reports needing medication which limits his ability to perform properly at work and causes him to miss time.  He reported treating the pain with ibuprofen and noted that the pain often woke him at night. 

May 2014 treatment records showed complaints of neck and left trapezius pain.  The Veteran was limited to half neck rotation to the left and half lateral extension to the left with full forward flexion.  The Veteran denied numbness, tingling or radicular pain.

Addressing the relevant rating criteria, the Board notes that although VA examination produced ROM findings characteristic of a 30 percent rating, the accuracy of the Veteran's ROM results have been questioned on separate occasions by two different examiners.  The Board, therefore, does not consider these ROM findings to be a reliable indicator of actual ROM.  Since the examiner's comments indicate a greater ROM was possible than was demonstrated, it would be unreasonable to award increased benefits based on these findings.  The most recent VA treatment records confirm that the Veteran's range of motion limitations do not warrant a 30 percent rating.   

Additionally, the record does not contain objective indications of weakness, diminished sensation or reflexes, incoordination, instability, or atrophy of the Veteran's neck.  Because of those occasions when the examiners found the Veteran's performance during medical tests were unreliable, the Board considers the objective indications of these features to be the most probative.  Therefore a higher schedular rating based upon DeLuca factors is not warranted.

2.  Residuals of a SLAP tear of the right shoulder

The Veteran is currently in receipt of a 30 percent disability rating for residuals of a SLAP tear with impingement and acromioclavicular arthrosis of the right shoulder, evaluated for VA purposes as limitation of arm motion.  38 C.F.R. § 4.71a Diagnostic Code 5201; see also Diagnostic Code 5003.  The record indicates the Veteran is right handed, making his right arm a major extremity for rating purposes.

Diagnostic Code 5201 provides that limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder.  38 C.F.R. § 4.71a.

Higher ratings can also be available under Diagnostic Code 5200 if there is ankylosis of the scapulohumeral articulation or under Diagnostic Code 5202 if there is other impairment of the humerus.

The Veteran has complained of chronic pain in his right shoulder since his shoulder surgery in 2004.  Medical records note an onset of arthralgia in 2006.  

In January 2007 the Veteran was noted to have full range of motion with no crepitus and chronic pain.

In May 2007 the Veteran was noted to have full ROM with mild crepitus.

In November 2007 the Veteran stated that shoulder pain was preventing him from doing housework but he denied numbness, tingling or arm weakness. 

The Veteran underwent a VA examination in December 2007 where he reported weakness which prevented pushing and lifting, constant stiffness in his shoulder, giving way when opening heavy doors, lack of endurance, and fatigability.  He reported no locking or dislocation.  He reported constant pain at the neck and in both shoulders for 4 years.  He reported taking methocarbamol for pain and that he could function with medication.  The VA examiner observed mild tenderness, no weakness and no guarding.  ROM tests revealed the Veteran was capable of flexion to 15 degrees, abduction to 75 degrees, and full rotation with pain at the end of motion.  Although the examiner noted limitation due to pain fatigue, weakness incoordination after repetitive use, the limitation of joint function was reported as 0 degrees.  Upper extremity motor function, sensory function and reflexes were all within normal limits.

The examiner assessed the Veteran with severely limited range of motion with pain, fatigue, weakness, lack of endurance and incoordination.  The examiner opined that the Veteran's shoulder disability gives him difficulty holding or carrying things for a long period of time, pushing, pulling or working overhead.

In May 2010 the Veteran was assessed with right shoulder pain, rotator cuff tendonitis and mild deformity of the right lateral clavicle.  ROM testing showed flexion to 110 degrees, abduction to 110 degrees, inner rotation to 20 degrees, external rotation to 10 degrees, and extension to 20 degrees.  Upper extremity muscle testing showed full strength, with some limitation due to pain.  X-rays showed minimal deformity of clavicle, secondary to old healed fracture and no other significant abnormality.  The Veteran denied any weakness, numbness or tingling in either upper extremity. 

In July 2011 the Veteran reported worsening of his shoulder condition to the point he was having difficulty raising his arm.  ROM tests show he was capable of extension and abduction to 90 degrees.

At his July 2012 examination the Veteran reported no flare-ups.  ROM testing showed full flexion and abduction with evidence of pain at 120 degrees respectively and no loss of motion following repetition.  The examiner observed pain on movement with localized tenderness but no ankylosis or weakness.  Scars were observed where the previous surgery occurred but they were noted to be painless and not greater than 6 square inches.  The examiner stated there would be no functional impact from the Veteran's shoulder condition or effects on his ability to work.

January 2013 VA treatment records reveal the Veteran still capable of 90 degree abduction with limited rotation and pain in the A-C joint area. 
 
At his Board hearing the Veteran stated that his shoulder condition limits his interaction with son, that he could not lift his arm to shoulder level, and that it was extremely painful to move, push or lift anything.  

May 2014 VA treatment records show the Veteran capable of forward flexion to 70 degrees, extension to 38 degrees, abduction to 105 degrees, external rotation to 65 degrees and internal rotation to 44 degrees.  Strength testing showed 2/5 on flexion and extension and 3/5 for abduction, and rotation.  Pain was noted bilaterally.  However, a surgical consult later that month showed no tenderness in the right shoulder, flexion and extension to 180 degrees, and internal and external rotation to 90 degrees.  All tests were negative, and rotator cuff strength was 5/5 throughout all types of motion.

At his most recent VA examination, the Veteran was capable of full abduction and flexion with pain at 120 degrees.  There is no showing of ankylosis or impairment of the humerus.  

Although there have been some objective indications of slight weakness in the Veteran's deltoid and repeated complaints of pain on motion, a higher rating is warranted only if motion is limited to 25 degrees from the side.  Even considering the Veteran's pain and corresponding limitation he has not been functionally limited in such a way.  The most recent testing shows the Veteran capable of nearly full range of motion.  Therefore a higher schedular rating is not warranted.  

3.  Migraine Headaches 

The Veteran is in receipt of a 10 percent disability rating prior to October 17, 2014, and a 30 percent rating since then for migraine headaches.  

Diagnostic Code 8100 provides that migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

In December 2007 a VA examiner noted the Veteran was experiencing headaches associated with neck movement. 

In October 2008 the Veteran underwent an examination concerning his headaches.  The Veteran stated that he began having increased neck pain and severe daily headaches, described as bitemporal and occipital pain, in the summer of 2007.  He described constant aching pain with tightness during headaches, and throbbing when they were severe.  He denied associated vomiting, changes in vision, or dizziness.  The Veteran reported being able to keep working through headaches as a full time student, and in his work in the IT field.  He stated that the headaches could awaken him at night, perhaps 3 times a week and that he took Tylenol for head pain. He reported missing about 2 weeks of work in the previous year due to headache.  

On examination, the report noted mild discomfort at rest with neck held straight, bitemporal and occipital soreness to scalp palpation, no pain with palpation over frontal and maxillary sinuses, no photophobia during the exam, no pain on palpation of mastoid processes, and no meningeal signs.  The examiner noted that the Veteran's headaches appeared to be predominantly tension-type headaches with a cervical trigger, and his history of throbbing pain possibly represented either severe tension headache or a possible vascular feature of a mixed headache syndrome.  His muscle soreness of the scalp appeared contiguous with diffuse soreness in the neck, and neck movement or palpation appeared to aggravate pain in the occiput.  The examiner opined that the Veteran's headaches were likely caused by or aggravated by his cervical spine condition.  The examiner further stated that there was not sufficient evidence to favor a classical migraine syndrome as an alternative explanation for his head pain.  

In July 2009 the Veteran reported headaches starting a year prior, occurring 2-3 times per week.  He stated the headaches were now occurring daily, usually 2-3 per day and generally lasting one hour.  The Veteran described the headaches as bitemporal without associated aura, photophobia, phonophobia, or extremity weakness.  He noted a singular episode of left arm numbness that did not recur.  He rated his worst headache at 8/10.  The assessment noted that the headaches were unlikely migraines given that the Veteran was having daily, bilateral headaches without an aura, and that his symptoms were more consistent with tension headaches.

In August 2009 migraines were assessed and a consultation and MRI were ordered.

In September 2009 the Veteran reported that his headaches were the same, occurring 2-3 times daily and lasting an hour.  He was again assessed with tension headaches.

In July 2012 the Veteran reported daily frontal tension headaches symptoms but no non-headache symptoms.  He reported they lasted less than 1 day and were not prostrating attacks characteristic of migraines.  The report notes that the 2009 MRI was unremarkable.

At his March 2014 Board hearing the Veteran testified that he often had to leave work because of excruciating pain from the back of the head, which occurred 4-5 times per day.  The Veteran also stated that he experienced day-long headaches 7-8 times per month and was missing work up to 3 days per month.  

At his October 2014 examination the Veteran reported headaches secondary to his neck pain beginning in 2008.  He reported they were bitemporal and occipital in location, throbbing/sharp in character, generally 6-9 out of 10 in intensity with no preceding aura, associated symptoms or non-headache symptoms.  The Veteran stated the headaches are persistent, occurring daily since their initiation and that he suffers from prostrating headaches 7-8 times per month, lasting for approximately an hour.  He also reported missing 2 days of work per month due to severe headaches, which are worse with activity.  The diagnosis was of mixed tension and vascular headaches treated with ibuprofen.

In a December 2014 statement the Veteran stated he never told anyone that he only had severe migraine headaches once every two months, but rather he maintained he had multiple severe migraine headaches every day, and that he missed work 4-5 days per month consequentially. 

The Board does not find that the Veteran's symptomatology warrants a rating in excess of 10 percent prior to October 17, 2014, or a rating in excess of 30 percent since then.

At issue here is the frequency with which the Veteran has "characteristic prostrating attacks." The Board notes that prostrating attacks are not the same as headaches or even severe headaches.  Although neither the rating criteria nor the Court has defined "prostrating,"  by way of reference, Webster's New World Dictionary of American English, Third College Edition (p. 1080, 3rd College Ed. (1986)), defines 'prostration' as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary (p. 1554, 31st Ed. (2007)), in which "prostration" is defined as "extreme exhaustion or powerlessness."  It follows that the Veteran would not be able to work during any such episode.  

The Veteran's statements regarding the frequency, duration and severity of his headaches, as well as the degree of economic interference they produce have vacillated considerably over the course of the appeal period.  For instance he testified at his Board hearing that his prostrating attacks lasted all day, whereas at his previous and subsequent VA examinations he stated these attacks lasted an hour.  He has maintained that these episodes, however long they last occur 7 to 8 times per month, but he has alternately stated that he misses 2, 3, 4 or 5 days of work per month from his jobs as a bus driver and computer technician as a result.  Coupled with the findings of previous examiners concerning the Veteran's presentation that is inconsistent with the medical findings, the does not find the Veteran's statements concerning his symptomatology or its economic consequence to be credible, and thus must rely on the medical evidence of record.  

Notably, while it is not clear that any of the Veteran's headaches satisfy the definition of a prostrating attack, the Board observes that prostrating attacks were not assessed prior to the Veteran's most recent VA examination.  At his 2008 VA examination he reported being able to work through his headaches and July 2012 VA treatment records specifically note an absence of prostrating attacks.  Thus there is no basis for a rating in excess of 10 percent prior to October 2014.  

The October 2014 VA examiner determined the Veteran to have had characteristic prostrating attacks and the Veteran reported that he missed approximately 2 days per month of work due to these headaches.  Affording the Veteran the benefit of the doubt that these headaches were severe enough in nature to meet the applicable criteria, a 30 percent rating only would be warranted.  There is no indication of severe economic inadaptability which would warrant a higher rating. 

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptomatology of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Furthermore, a veteran may be entitled to "consideration for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

The Board finds that the symptomatology and impairments caused by the Veteran's service-connected neck, shoulder and headache disabilities are contemplated by the schedular rating criteria, and therefore, that no referral for extraschedular consideration is required.  

The schedular rating criteria specifically provide for disability ratings for orthopedic disabilities based on limitation of motion, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.  For all musculoskeletal disabilities, the rating schedule also contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  In this regard, the Veteran's shoulder and neck disabilities are manifested by symptoms of pain, limitation of motion, decreased ability to perform chores, difficulty sleeping, and difficulty in performing occupational or social tasks which require pushing, pulling or lifting.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5237.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  The Veteran's headache disability is manifested by head pain, possibly aggravated by certain activities and resulting in prostrating attacks, which is contemplated in the schedular criteria.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

While the Board notes that there is interplay between the Veteran's service-connected disabilities, the Veteran has not asserted, and the evidence of record has does not suggest, any combined effect or collective impact of his service-connected disabilities that create such an exceptional or unusual circumstance as to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating in excess of 20 percent for degenerative hypertrophic change at C4-5 is denied.

A disability rating in excess of 30 percent for residuals of a SLAP tear of the right shoulder with impingement and acromioclavicular arthrosis is denied.

For the period prior to October 17, 2014, a disability rating in excess of 10 percent for migraine headaches is denied.

For the period since October 17, 2014, a disability rating in excess of 30 percent for migraine headaches is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


